FILED
                             NOT FOR PUBLICATION                            APR 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NELSON MANUEL MENENDEZ-                          No. 09-72210
ACEVEDO,
                                                 Agency No. A077-395-500
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Nelson Manuel Menendez-Acevedo, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his motion to reopen

proceedings held in absentia. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for abuse of discretion, Salta v. INS, 314 F.3d 1076, 1078 (9th Cir.

2002), we deny the petition for review.

      The agency did not abuse its discretion by denying Menendez-Acevedo’s

motion to reopen because notices of hearing were mailed to both of the addresses

Menendez-Acevedo gave to the immigration court and Menendez-Acevedo failed

to provide persuasive evidence to rebut the presumption of proper delivery of the

notices. See 8 U.S.C. § 1229a(b)(5)(A) (written notice shall be considered

sufficient for purposes of an in absentia removal order if provided at the most

recent address given by alien); Salta, 314 F.3d at 1079.

      PETITION FOR REVIEW DENIED.




                                          2                                   09-72210